Title: From Thomas Jefferson to James Madison, 5 May 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                            
                            Monticello May 5. 07.
                        
                        I recieved yesterday only yours of Apr. 27. with the letters of Armstrong, Turreau, Hull, Depeyster, Lee and
                            the resolutions of Nelson county, all of which are now returned, with the pamphlet of the author of War in disguise, and a
                            letter of Genl. Wilkinson’s for circulation & to remain with the Attorney Genl.   I recieved no letter from mr
                            Gallatin on the subject of Turreau’s application for 25,000 D. it is indeed a painful & perplexing thing. as the former
                            advance was determined on consultation, I would ask the favor of you to consult the other gentlemen on the subject, and if
                            you agree to the further advance on an assurance that it will be the last, I will approve of it, and say more, that,
                            without the benefit here of hearing the sentiments of others, I am, primâ facie, disposed to believe it expedient in the
                            present state of our affairs with Spain & England. I salute you with constant & cordial affection.
                        
                            Th: Jefferson
                            
                        
                    